DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of 371 of PCT/EP2017/080666 filed on 11/28/2017 which claims foreign priority to EPO Application 16205822.6 filed on 12/21/2016.


Election/Restrictions
Applicant’s election without traverse of group I (claims 1-19 and 27) in the reply filed on 11/17/2021 is acknowledged.
Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Status of the claims
Claims 1-27 are pending. Claims 1-19 and 27 are currently under examination.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 1 recites the limitation “one k-mer that shows a difference in frequency and/or or context in the genome of the at least one microorganism compared to the genome of the subject”.
The specification construes the limitation of “a difference in frequency in the genome” to mean that there is a difference in the number of occurrence or abundance in the genome of archaea, bacteria, protists, virus or fungi relative to the genome of a human subject (see Specification, pg 13, para [0072]).
The specification construes the limitation of “a difference in context in the genome” to mean that 

Claim Objections
Claims 1, 8, 11 and 16 are objected to because of the following informalities:  Claims 1, 8, 11 and 16 recite the phrase “has” in the limitation “wherein the at least one k-mer has a length of six nucleic acids”. It is suggested that conventional U.S. claim language such as “comprising” or “consisting of” be used instead of “has”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 16 each recite the limitation “wherein the at least one k-mer has a length of six nucleic acids” which lacks clarity and thus, is indefinite. It is unknown what is intended by a length of 6 nucleic acids. Instead of the phrase “six nucleic acids” of the limitation, Applicant may have intended “six nucleotides” and this definition has been applied for prosecution. Clarification and/or amendment is required. Claims 2-10, 12-19 and 27 are further rejected as they depend from one of claims 1, 11 or 16.
Claim 11-12 recites the limitations “at least one CG motive” and “at least two motives” respectively. These limitations are indefinite as neither the claim nor the specification provides a clear definition of what is meant by the term “motives” of the limitations. For examination purposes, the Examiner has construed the term “motives” recited in the limitation as intending “one CG motif(s)” or “two motifs” respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Leichty et al. (2014, Genetics, 198(2), pp.473-481: previously cited) in view of Oyola et al. (Epub. Dec 20, 2016, Malaria journal, 15(1), pp.1-12: newly cited) and Supporting document (pp 1-5), Bowers et al. (2015, BMC Genomics, 16(1), pp.1-12: newly cited) and Supporting document (pp 1-7), Layne (US2013/0309676: pub. Nov 2013, previously cited), An et al. (US2003/0050470: previously cited) and Santa Lucia et al. (2007, HumanaPress: pp 3-33: previously cited).

Regarding the instant claims 1-3, 5-19 and 27, selective whole genome amplification (SWGA) method is a method that provides phi29 polymerase for long range multiple displacement amplification and promotes the amplification of a target in a background of another organism(s) – for example the host. 
The amplification process is particularly reliant on designing a set of primers that preferentially amplify the target genome in the presence of a typically much larger background genome (e.g. host), while ideally avoiding priming within the exclusion genomic sequences that may overtake amplification if not excluded. 

Leichty et al.(2014) (claims 1-3, 6-11, 13, 16, 19)
Regarding claims 1, 8, 11 and 16, Leichty et al. (2014, Genetics, 198(2), pp.473-481) teach in the abstract on page 473, 
“We present a simple method to amplify genomes of a target microbial species present in a complex, natural sample. The selective whole genome amplification (SWGA) technique amplifies target genomes using nucleotide sequence motifs that are common in the target microbe genome, but rare in the background genomes, to prime the highly processive phi29 polymerase. SWGA thus selectively amplifies the target genome from samples in which it originally represented a minor fraction of the total DNA. The post-SWGA samples are enriched in target genomic DNA, which are ideal for population resequencing. We demonstrate the efficacy of SWGA using both laboratory prepared mixtures of cultured microbes as well as a natural host–microbe association. Targeted amplification of Borrelia burgdorferi mixed with Escherichia coli at genome ratios of 1:2000 resulted in >105-fold amplification of the target genomes with <6.7-fold amplification of the background. SWGA-treated genomic extracts from Wolbachia pipientis-infected Drosophila melanogaster resulted in up to 70% of high-throughput resequencing reads mapping to the W. pipientis genome. By contrast, 2–9% of sequencing reads were derived from W. pipientis without prior amplification. The SWGA technique results in high sequencing coverage at a fraction of the sequencing effort, thus allowing population genomic studies at affordable costs”.


Leichty et al. (2014) further teach at least one k-mer primer sequence(s) (B31_1 through B31_20) as shown/reproduced below in Table S1 of the supporting information document (see Leichty et al., Supporting information, Table S1 on pages 11SI-12SI). 
Table S1 on page 11S1 of Leichty et al. (2014) is reproduced below

    PNG
    media_image1.png
    806
    282
    media_image1.png
    Greyscale


Regarding claims 1, 5, 8-10, 11 and 16, Leichty et al. (2014) teach determining at least one k-mer that shows a difference in frequency and/or or context in the genome of the at least one microorganism compared to the genome of the subject by running algorithm on Genbank sequence reads (see pg 475, section entitled “Selection of amplification primers”).
Regarding claims 1, 8-11 and 16, Leichty et al. (2014) teach a multitude of sWGA or k-mer primer(s) for selective amplification of at least one pathogenic target DNA sequence (i.e. Borrelia burgdorferi target sequences (the instant pathogen causative of Lyme disease) (see table S1, reproduced above). 
Regarding claims 1, 6-8, 11 and 16, , Leichty et al. (2014) teach amplifying the pathogen DNA sequences in the sample using the at least one k-mer determined as primer via MDA (pg 475, right col, section entitled “Selective whole genome amplification”).

Regarding claim 2, Leichty et al. (2014) et al. teach wherein a multitude of k-mers is determined and used as primers in the amplification of the pathogen DNA sequences in the sample (see Table S1, reproduced above).

Regarding claim 3, Leichty et al. (2014) et al. teach wherein between 5 and 100,000 k-mers are determined (see Table S1, reproduced above).

Regarding claim 6, Leichty et al. (2014) teach wherein the amplifying of the pathogen DNA sequences in the sample using the at least one k-mer determined as primer is carried out using isothermal amplification (the MDA of the SWGA strategy is an isothermal amplification: see also Tm of sWGA primers of Table S1 above are compatible with MDA).

Regarding claim 7, Leichty et al. (2014) teach wherein the isothermal amplification is a multiple displacement amplification (the MDA of the SWGA strategy is an isothermal amplification; see also Tm of sWGA primers of Table S1 above are compatible with MDA).

Regarding claims 11 and 16, Leichty et al. (2014) teach k-mer having at least one CG motif (see primers WMel_34, WMel_35, WMel_38 etc. of Table S1 reproduced above).

Regarding claims 13 and 19, Leichty et al. (2014)  teach at least one k-mer comprises in its sequence at least the sequence CG at any location of the k-mer in an amount of 1 pmol L-1 to 100 nmol L-1 (see primers WMel_34, WMel_35, WMel_38 etc. of Table S1 reproduced above, which according to pg 475, right col, last and pg 476, left col, 1st para, are provided at 2.5 µM).

Omitted from Leichty et al.(2014)
Regarding claim 1, Leichty et al. (2014) do NOT teach any k-mer primer sequence(s) that have a length of 6 nucleotides. Leichty et al. (2014) do NOT teach the at least one Borrelia burgdorferi target sequence is from or present within a human patient sample.

Oyola et al. (claims 1, 8, 11-19, 27)
Regarding claims 1, 8, 11 and 16, Oyola et al. teach providing a selective whole genome amplification (sWGA) strategy, originally described by Leichty and Brisson (2014, cited above) to selectively amplify P. falciparum genome from clinical (human) dried blood (DBS) samples (see pg 1, all sections of the Abstract and pg 2, last para of left col, and pg 2, right col, 1st para and pg 2, right col, section entitled “Methods”). Oyola et al. teach use of computationally selected short oligonucleotide probes of 8-12 mers as primers that preferentially bind to the target genome (see pg 2, right col, section entitled “Methods”).
Regarding claims 1, 6-8, 11 and 16, Oyola et al. teach amplifying the pathogen DNA sequences in the sample using the at least one k-mer determined as primer via MDA (see pg 3, right col., section entitled “Selective whole genome amplification (sWGA)” and pg 4, left col, 1st para)
Regarding claims 11-12 and 16-18, Oyola et al. (2016, Supporting document) teach k-mer (sWGA) primers, wherein at least one k-mer primer comprising one or more AT motifs, wherein said motifs are at any location of the k-mer primer sequence, in either reading direction, and contains further nucleotides N (see Table S2 , reproduced below from pg 5 of the Supporting document).
Regarding claims 13-15 and 19, Oyola et al. teach in Table S2, random and/or specific k-mer primers, some with same length, wherein at least one of the primer is in an amount of 1 µmol L-1 to 1000 µmol L-1 and the random k-mer is added in an amount of 1 pmol L-1 to 100 nmol L-1 (see column entitled “primer quantity to order” of Table S2 and pg 3, right col, section entitled “Selective whole genome amplification (sWGA)” and pg 4, left col, 1st para).
Regarding claim 27, Oyola et al. (table S2) teach wherein the N is an A, T, G, C or U nucleotide.

Table S2

    PNG
    media_image2.png
    332
    638
    media_image2.png
    Greyscale



Omitted from Oyola et al.(2016) (claims 1, 12, 19)
Regarding claim 1, Oyola et al. also do not teach use of k-mers having a length of 6 nucleotides only to selectively amplify the P. falciparum genome.
Regarding claim 12, Oyola et al. do NOT teach one or more k-mer(s) contain(s) at least two CG motives, in either reading direction.
Regarding claim 19, Oyola et al. do NOT teach wherein the at least one k-mer comprises in its sequence at least the sequence CG at any location of the k-mer.

Bowers et al. (claims 1, 8, 11 and 16)
Regarding claims 1, 8, 11 and 16, Bowers et al. teach database/library of GC rich sequence reads from which k-mers are selected/determined (pg 2, right col, section entitled “Results” and pg 3, left col, 1st para below Fig. 1; see “Results” section of the abstract).
 Bowers et al. also teach a “k-tuples” approach to calculate k-mer frequencies across a range of k-mers (k2-k10) and teach the grouping of different k-mer length profiles by performing a Procrustes analysis (see pg 6, right col, section entitled “Sequence signatures demonstrate compositional differences between library types”). Bowers et al. teach selection of k-mers of 6 nucleotides into a single group k4-k6.

Layne (US2013/0309676) (claims 1,8,11,13-14, 16-17)
Regarding claims 1, 8, 11, 13-14 and 16, Layne (US2013/0309676) teach the limitation of claim 1 of:
amplifying pathogen DNA sequences in the sample using the at least one k-mer determined as primer, characterized in that wherein the at least one k-mer has a length of six nucleotides (see US2013/0309676, para [0017], [0038], [0058]: wherein the conventional use of at least one hexamer(s) for whole genome amplification or multiple displacement amplification of target sequences of contaminating infectious disease agents in human blood sample: see para [0056] is taught).
Regarding claims 13-14 and 17, Layne et al. teach random hexamers (para [0017], [0038], [0040], [0101]) useful for MDA or whole genome sequence amplification (para [0112]).

An et al. (2003)
Regarding primer and probe design of claims 1, 8, 11 and 16 and their dependent claims, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
Regarding claims 1, 8, 11 and 16 and their dependent claims, SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

Claims 12 and 19
Regarding claim 12, none of the references above teach wherein at least one k-mer having a nucleotide sequence selected as primer such that the at least one k-mer contains at least two CG motives, in either reading direction, and contains further nucleotides N.
Regarding claim 19, none of the references above teach at least one random k-mer which comprises within its sequence at least the sequence CG motif at any location, wherein said random k-mer is in an amount of 1 pmol L-1 to 100 nmol L-1.

It would have been prima facie obvious to an ordinary skilled artisan before the effective filing date of the instant invention, said ordinary skilled artisan wanting to selectively detect P. falciparum DNA (causative of Malaria disease) against a background (of human) host DNA, wherein the P. falciparum DNA is present in human dried blood clinical sample by modifying the methods of Leichty et al. and/or Oyola et al., said modification to include determining selecting one or more k-mer primer sequence(s) via analysis of sequence reads database and using the selected k-mers to perform a multiple displacement amplification in a same manner as taught by Leichty et al. and/or Oyola et al. so as to selectively enrich the parasitic DNA for detection against a high background containg at least one human sequence DNA.
The ordinary skilled artisan would also have been motivated to particularly select k-mers that have a length of 6 nucleotides (6-mers) in a manner as taught by Bowers et al. and Layne as these references teach the conventional selection and/or use of random hexamer primers for whole genome sequences via multiple displacement amplification(s).
The ordinary skilled artisan would have readily being apprised of how to make and use the hexamer primer(s) suitable to selectively amplify at least one pathogen target sequence(s) using generic primer design guidance from An et al. guidance and (hexamer) primer design from Bowers et al. and/or  Layne et al.  
The ordinary skilled artisan would have had a reasonable expectation at making and using the instant hexamer primer(s) as SantaLucia et al. elaborates that sequences casually designed for use as primers are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia.
The ordinary skilled artisan would have been readily apprised to provide primer concentration(s) (i.e. hexamer primer, random hexamer primer or random k-mer primer) in an amount of 1 µmol L-1 to 1000 µmol L-1, and/or random k-mer  primer in an amount of 1 pmol L-1 to 100 nmol L-1, which are concentrations suitable for MDA or sWGA amplification as taught by of Leichty et al. and/or Oyola et al. 
Selecting primer concentration is a results based parameter and the ordinary skilled artisan would recognize that optimal primer concentration can be achieved simply by optimization. Differences in concentration do not typically support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).
Similar to k-mers comprising at least one AT motif or at least two AT motifs for selective amplification of AT-rich sequences by Leichty et al. (2014), Oyola et al. (2016), the ordinary skilled artisan also would have been readily apprised to select k-mers that consists of 6 nucleotides, said k-mers comprising at least one GC motif or at least two CG motifs for selective amplification of GC-rich sequences of a sequence-read database.
In view of the teachings of the Leichty et al. (2014), Oyola et al. (2016), Layne (US2013/0309676), Bowers et al. (2015)  An et al. (US2003/0050470) and Santa Lucia (2007) as noted above, the instant claims 1-3, 5-19 and 27 are prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leichty et al. (2014, Genetics, 198(2), pp.473-481: previously cited) in view of Oyola et al. (Epub. Dec 20, 2016, Malaria journal, 15(1), pp.1-12: newly cited) and Supporting document (pp 1-5), Bowers et al. (2015, BMC Genomics, 16(1), pp.1-12: newly cited) and Supporting document (pp 1-7), Layne (US2013/0309676: pub. Nov 2013, previously cited), An et al. (US2003/0050470: previously cited) and Santa Lucia et al. (2007, HumanaPress: pp 3-33: previously cited) and further in view of Sundararaman et al. (Epub March 22, 2016, Nat Commun., 7:11078: newly cited).

The rejection of claim 1 is set forth above.

Regarding claim 4, none of the cited references teach wherein between 50 and 30,000 k-mers are determined.

Regarding claim 4, Sundararaman et al. teach wherein between 50 and 30,000 k-mers are determined (pg 12, left col., section entitled “Generation of PgSY75 and PrSY57 unplaced read bin”: wherein k-mer length (-k) that were set to 21, 33, 55 and 77).

It would have been prima facie obvious to an ordinary skilled artisan before the effective filing date of the instant invention to select k-mer lengths between 50 and 30,000 k-mers in a manner as taught by Sundararaman et al. with a reasonable of success.
In view of the teachings of all of the cited references, the instant claim 4 is prima facie obvious.


Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 7, 2022